Appellant's amended motion for rehearing has attached thereto the affidavit of Mrs. Scott, a sister of Mrs. Jones, widow of deceased, who testified for the state upon the trial of this case. In the affidavit it is stated that after the homicide affiant made several efforts to see Mrs. Jones, who was confined in jail, but was prevented by the sheriff and district attorney's departments. When she finally got to see Mrs. Jones she heard the District Attorney read to her said sister a purported confession in regard to which, after same had been read, Mrs. Jones said that the confession was not true; whereupon the District Attorney said, "I am going to use it to get the clutches on that negro. Woman, don't try to uphold that negro. If you help me now, I will help you later." Further, *Page 229 
the affidavit states that from childhood Mrs. Jones has suffered from epilepsy, is frail physically, is very credulous and easily overreached and persuaded, and when in a state of excitement and under pressure will admit or deny anything suggested to avoid conflict, commotion or argument; and further, the affidavit states that when Mrs. Scott saw her sister in jail at the time spoken of the latter was extremely agitated, weakened and nervous, so much so that any statement made by her at that time would deserve no credence.
We are somewhat at a loss to know what effect, if any, appellants expects said affidavit to have upon his motion for rehearing. An inspection of the record discloses that Mrs. Jones was not asked in reference to any statement made by her while in jail, to the District Attorney, nor was any statement made by her while in jail offered in evidence. We find nothing in the record tending to show that at the time Mrs. Jones testified in this case she was under pressure or excited or nervous or agitated in any way. No attack was made upon her credibility, nor was there any effort made to show she was in any way, or from any cause, not deserving of credit. We are forced to say that from no angle of the record before us do we find a place where weight can be given to said affidavit, even if such ex parte affidavits could be considered by us, which is not the case.
We have again considered the facts in this case. They seem overwhelmingly to corroborate the accomplice and to point to appellant as the party who fired the fatal shots. Mrs. Jones testified that appellant agreed with her, in substance and effect, that he would do away with deceased for $150; that he promised on the day Mr. Jones was shot, to do it that day. The killing was that night. Appellant was seen in the vicinity that night. He owned a single-barreled shotgun. Deceased was killed by being shot with a shotgun. Appellant's shotgun was found not long after the homicide in a nearby pool of water. An empty shotgun shell was found in the pool. The next morning after the homicide appellant was found wearing rubber boots having peculiarities in the heels and soles. It had been raining prior to the homicide and the ground was soft and damp. Tracks of the boots found on appellant were traced to the window of the room in which deceased was sitting when shot. Two holes were through the screen window. Two reports of the gun were heard by Mrs. Jones and other witnesses. The boots of appellant were fitted in the tracks at the window, and going to and from same, and fitted perfectly. Appellant's admission that he was in the town where deceased lived on the night *Page 230 
of the homicide and that he had on the same boots found worn by him the next morning, was in evidence. Many other facts and circumstances appear in the record corroborating the testimony of Mrs. Jones. We are only convinced the more after our re-examination of the record of the sufficiency of the testimony, and being unable to agree with the contentions made by appellant, the motion for rehearing will be overruled.
Overruled.